Citation Nr: 0210974	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for lumbosacral spine 
arthritis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1970 
to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  

The Board notes that in a February 2001 action, the Board 
remanded this case for additional development.  


FINDING OF FACT

The appellant's service-connected lumbosacral spine arthritis 
is productive of no more than moderate limitation of motion, 
with no evidence of severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion, or joint space 
narrowing or irregularity due to service-connected 
disability, or abnormal mobility on forced motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral spine arthritis have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5292, 5295 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for a 
lumbosacral strain by an August 1972 rating action.  At that 
time, it was noted that he had injured his back in service 
when he was thrown to the ground due to an electric shock.  

In August 1994, the appellant underwent a VA examination.  At 
that time, he complained of chronic low back pain with 
bending, lifting, running, and jogging.  The appellant also 
indicated that he had low back pain with standing or sitting 
for a long period of time.  He stated that in 1990, he 
slipped down a flight of stairs and hit his back, aggravating 
his low back disability.  According to the appellant, his low 
back disability was further aggravated six weeks earlier when 
he was hit in the back by a car.  The physical examination 
showed that the appellant was in no acute distress, walked 
well, and that hips and shoulders were level.  Range of 
motion of the lumbar spine was not restricted.  He had no 
muscle spasm of the paravertebral muscles.  Straight leg 
raising was to 120 degrees and negative for low back pain.  
The knee reflexes were present and equal bilaterally.  
Strength of the lower extremities was normal.  The diagnosis 
was recurrent low back pain secondary to lumbosacral strain, 
with no limitation of range of motion and only subjective 
symptoms of pain on long standing and walking.  An x-ray of 
the appellant's lumbosacral spine revealed mild 
levoscoliosis.  

A VA examination was conducted in August 1998.  At that time, 
the appellant complained of chronic low back pain.  He stated 
that he took Tylenol to help relieve the pain.  According to 
the appellant, he used to work at a post office as a janitor, 
but that he was fired because he could not perform the job.  
The physical examination showed that the appellant was in no 
acute distress and walked well.  He could stand on his toes 
and heels, and could squat well.  The appellant could lie 
down on the table without any difficulty.  There were no 
muscle spasms of localized tenderness in the lumbar spine 
area on palpation or ranges of motion.  Leg raising, 
bilaterally, was to 90 degrees with pain.  The diagnosis was 
recurrent low back pain secondary to lumbar strain, with pain 
only on lateral motion.  An x-ray of the appellant's 
lumbosacral spine revealed levoscoliosis.

In January 2000, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had back pain with 
standing, bending, and turning.  The appellant stated that 
the pain lasted all day and that he had trouble sleeping at 
night because of the pain.  He indicated that he used a bed 
board.  According to the appellant, he was not working 
because of his back pain.  The appellant noted that the last 
time he worked was "about six months ago."  

In October 2001, the RO received private medical records from 
the Provident Hospital of Cook County, dated in June 2001.  
The records show treatment for unrelated disorders.  

In January 2002, the RO received outpatient treatment records 
from the VA West Side Medical Center in Chicago, dated from 
August 1994 to January 2002.  The records reflect that in 
March 2001, the appellant was treated after complaining of 
low back pain.  The physical examination showed that he was 
able to walk briskly, with no limitation of gait.  The spine 
was nontender, and there was a normal range of motion of the 
back.  According to the records, in March 2001 the appellant 
was again treated for low back pain.  At that time, it was 
noted that the lumbar spine was diffusely tender, with no 
shooting pains.  The records further reflect that in June 
2001, the appellant complained of chronic low back pain since 
1971.  The assessment was of degenerative joint 
disease/chronic low back pain.  The appellant was given 
medication to help relieve the pain.  

In February 2002, the appellant underwent a VA examination.  
At that time, he complained of chronic low back pain which 
was worse with prolonged standing.  The appellant stated that 
he occasionally used a lumbar brace and cane.  He indicated 
that he was able to do activities of daily living without 
limitations.  According to the appellant, he could only walk 
one to two blocks before having to stop due to the pain.  The 
appellant noted that he took medication that provided 
incomplete relief of his low back pain.  

The physical examination of the appellant's lumbosacral spine 
showed that there were no appreciable scars or joint 
deformity.  He had mild tenderness to deep palpation in the 
mid-to-lower lumbar spine, greater over the spinous processes 
than over the paravertebral spinal musculature.  He had 5/5 
motor strength in both hip flexion and extension bilaterally.  
On assessment of active range of motion, he had flexion of 
the spine limited by pain to 55 degrees, and extension 
limited by pain to 20 degrees.  He had lateral bending to the 
left limited by pain to 15 degrees, and lateral bending to 
the right limited by pain to 25 degrees.  He had rotation to 
the left to 15 degrees, and rotation to the right to 20 
degrees, each motion limited to those degrees by pain.  
Passive ranges of motion were the same as active ones, with 
the same pain limitations.  The diagnosis was mild 
lumbosacral spine arthritis.  (An x-ray of the appellant's 
lumbosacral spine was interpreted as showing L4-L5 disc 
degenerative joint disease, but this disability has not been 
service connected by the RO and consequently is not to be 
considered in the Board's analysis of entitlement to an 
increased rating for service-connected low back disability).  
The examiner noted that although the appellant could not 
perform work requiring heavy lifting more than 20 pounds, he 
could perform desk-type work.  Thus, the examiner concluded 
that the appellant was not unemployable.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

As previously stated, the appellant's service-connected 
lumbosacral spine arthritis has been rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Under the provisions of Diagnostic Code 5292, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

The appellant's service-connected low back disability may 
also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 20 percent evaluation requires muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint spaces.  A 
40 percent rating is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2002).

In the instant case, the appellant maintains that his current 
rating is not high enough for the disability that his 
service-connected low back disorder causes him.  He indicates 
that he has chronic low back pain, and that the pain is 
aggravated by standing, bending, and walking.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board observes that, as set forth above, in order to be 
entitled to a higher rating under Diagnostic Code 5292, the 
medical evidence must show severe limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
In this regard, the Board notes that, at the appellant's 
August 1994 VA examination, range of motion of the lumbar 
spine was not restricted.  In addition, at the appellant's 
August 1998 VA examination, there were no muscle spasms or 
localized tenderness in the lumbar spine area on palpation or 
ranges of motion.  The diagnosis was recurrent low back pain 
secondary to lumbar strain, with pain only on lateral motion.  
The Board further notes that at the appellant's most recent 
VA examination, conducted in February 2002, on assessment of 
active range of motion, he had flexion of the spine to 55 
degrees, and extension to 20 degrees.  He also had lateral 
bending to the left to 15 degrees, and lateral bending to the 
right to 25 degrees.  He had rotation to the left to 15 
degrees, and rotation to the right to 20 degrees.  Passive 
ranges of motion were the same as active ones.  Each motion 
was limited to the degree specified by pain.  The arthritis 
was characterized by the examiner as mild.

In the instant case, the Board acknowledges the appellant's 
complaints of pain; however, in light of the above medical 
evidence, more than moderate limitation of motion of the 
lumbar spine has not been shown.  The Board observes that the 
appellant's lumbosacral spine arthritis, while certainly 
productive of some impairment, does not satisfy the criteria 
for severe impairment.  In other words, given the motion 
typically expected, the limitations noted above do not rise 
to the level of "severe" limitation of motion.  
Consequently, the Board concludes that an evaluation in 
excess of 20 percent under Diagnostic Code 5292 is not 
warranted.  

In addition, the Board has also determined that an increased 
rating for the appellant's service-connected low back 
disability is not warranted under Diagnostic Code 5295.  In 
this regard, the Board notes that, at the appellant's August 
1994 VA examination, the appellant had no muscle spasm of the 
paravertebral muscles, and straight leg raising was to 120 
degrees and negative for low back pain.  In addition, at the 
appellant's August 1998 VA examination, there were no muscle 
spasms or localized tenderness in the lumbar spine area.  
Moreover, there has been no indication that the veteran has 
had a positive Goldthwaite's sign or problems with listing.  
He has arthritis and some loss of motion, but there has been 
no indication that he has complete loss of lateral motion, 
marked limitation of forward bending in a standing position, 
or narrowing or irregularity of joint space due to service-
connected disability.  Significantly, while he experiences 
arthritis and some loss of motion, it should also be pointed 
out that he does not have any of the above-noted criteria for 
a 40 percent rating along with abnormal mobility on forced 
motion.  Diagnostic Code 5295.  Consequently, the appellant's 
current symptomatology does not warrant a higher rating under 
Diagnostic Code 5295.  Therefore, the Board concludes that an 
evaluation in excess of 20 percent for the appellant's 
service-connected low back disability is not warranted.  
(Since both Diagnostic Code 5292 and Diagnostic Code 5295 
contemplate limitation of motion, separate ratings under 
these criteria are not assignable.  38 C.F.R. § 4.14 (2001).)  
The preponderance of the evidence is against the claim.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected low back disability, interference with the 
appellant's employment is to be expected.  The rating 
criteria account for such a thing.  However, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected disability in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Although 
the appellant has stated that his service-connected low back 
disability interferes with his employment, the Board notes 
that at the appellant's most recent VA examination, in 
February 2002, the examiner noted that while the appellant 
could not perform work requiring heavy lifting more than 20 
pounds, he could perform desk-type work and as such, he was 
not unemployable.  Thus, the evidence of record does not 
reflect any factor which presents an exceptional case.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for consideration 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not meet.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Additional Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified in 
part at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Under the new legislation, VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In the instant case, the evidence of record 
shows that the appellant underwent VA examinations in August 
1994 and August 1998.  In addition, the RO has received 
private medical records from the Provident Hospital of Cook 
County, dated in June 2001. 

In a February 2001 decision, the Board remanded this case.  
At that time, the Board requested that the RO secure all 
outstanding VA and any private treatment reports pertaining 
to the appellant's back, to specifically include any 
outpatient treatment records from the VA West Side Medical 
Center.  The RO was asked to schedule the appellant for an 
appropriate examination to determine the current nature and 
extent of his service-connected low back disability.  In this 
regard, the Board notes that in January 2002, the RO received 
outpatient treatment records from the VA West Side Medical 
Center, from August 1994 to January 2002.  In addition, in 
February 2002, the appellant underwent a VA examination. 

In light of the above, the Board concludes that the appellant 
has had VA examinations pertinent to his service-connected 
low back disability, and there is no indication that there 
are additional documents that have not been obtained and that 
would be pertinent to the present claim.  The appellant and 
his accredited representative have been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a personal hearing.  In addition, in 
a letter from the RO to the appellant, dated in April 2001, 
the appellant was informed of the VCAA.  Thus, the Board 
concludes that the discussions in the rating decisions, the 
statement of the case, the supplemental statements of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal have in effect informed him 
of the information and evidence that would be needed to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West Supp. 
2002).  


ORDER

A rating in excess of 20 percent for lumbosacral spine 
arthritis is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

